UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 28, 2014 Eagle Bancorp Montana, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-34682 (Commission File Number) 27-1449820 (IRS Employer Identification No.) 1400 Prospect Ave. Helena, MT59601 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (406) 442-3080 Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the reporting obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On August 28, 2014, the Board of Directors (the “Board”) of Eagle Bancorp Montana, Inc. (the “Company”) approved a change in the Company’s fiscal year end from June 30 to December 31 of each year.The fiscal year change is effective beginning with the Company’s 2015 fiscal year, which will now begin on January 1, 2015 and end on December 31, 2015.As a result of the change, the Company will have a six-month fiscal transition period beginning June 30, 2014 and ending December 31, 2014.The results of the transition period are expected to be reported in a Transition Report on Form 10-K to be filed with the Securities and Exchange Commission within 90 days of December 31, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EAGLE BANCORP MONTANA, INC. Date: August 28, 2014 By: /s/ Peter J. Johnson Peter J. Johnson President and Chief Executive Officer
